Citation Nr: 1759237	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a right knee injury. 

2. Entitlement to an initial rating in excess of 10 percent for chronic left knee sprain with minimal degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  He has been awarded the Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In the June 2008 rating decision, the RO, in pertinent part, denied his increased rating claim for residuals of a right knee injury.  In the August 2008 rating decision, the RO, in pertinent part, granted service connection for chronic left knee strain with minimal degenerative joint disease, evaluated as 10 percent disabling, effective December 18, 2007.

In February 2016 and April 2017, these matters were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

On May 2017 VA knee and lower leg conditions examination, the examiner noted that the Veteran underwent an arthroscopic surgical procedure in 2013, but no documentation of the procedure is in the electronic claims file.  The examiner also noted that the record does not include private MRI examinations of the right knee performed in April 2016 or 2017.  In addition, in June 2017 the Veteran was scheduled to undergo another surgical procedure of the right knee at the University of Massachusetts Medical center and periodic left knee injections.  See, page 2, May 2017 VA examination.  On remand, all outstanding records pertaining to the Veteran's bilateral knee disability should be obtained.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records related to the Veteran's bilateral knee disabilities, dated from June 2017 to the present.  All records and/or responses received should be associated with the claims file.

2. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain any private treatment records related to the Veteran's bilateral knee disability, including any records from Dr. B. and the University of Massachusetts Medical Center dated in June 2017and MRI examinations of the right knee in April 2016 and in 2017.

In order to expedite this case, the Veteran's representative (and/or the Veteran) is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include affording any contemporaneous VA examination necessary for the adjudication of the claims, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

